Case: 2:16-cv-00502-EAS-CMV Doc #: 74 Filed: 08/22/19 Page: 1 of 1 PAGEID #: 1564

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ANGELA CARRICO, Individually
and as administrator of the Estate
on behalf of David Dehmann

Plaintiff,
Case No. 2:16-cv-502

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

KNOX COUNTY SHERIFF’S
OFFICE, e¢ ai.,

Defendants.
ORDER
On December 18, 2018, the Sixth Circuit Court of Appeals filed an Order memorializing
the parties’ stipulation to dismiss Defendant Chase L. Wright’s appeal. (See ECF No. 73.) The
parties then informed this Court that they had settled the remaining claims. Therefore, the Court
DIRECTS the Clerk to close this case.

IT IS SO ORDERED.

@-1y-20l4 Lr,

DATE EDMUNIYA. SARGUS, JR.
CHIEF TED STATES DISTRICT JUDGE
